Judgments, Supreme Court, New York County (James A. Yates, J., at hearing; Renee A. White, J., at pleas and sentence), rendered January 6, 2004, as amended on or about June 28, 2006, convicting defendant of assault in the first degree and bail jumping in the first degree, and sentencing him, as a second felony offender to consecutive terms of 13 years and 2 to 4 years, respectively, unanimously affirmed.
Following this Court’s remand (28 AD3d 397 [2006], appeal withdrawn 7 NY3d 787 [2006]), the hearing court properly denied defendant’s suppression motion. Defendant’s spontaneous, noncustodial statements to the police were voluntary. There was no improper police conduct (see People v Howard, 60 NY2d 999 [1983]), and there was nothing in defendant’s mental or physical condition that would affect his ability to make a voluntary statement (compare Mincey v Arizona, 437 US 385, 398 [1978]). Concur—Mazzarelli, J.P., Friedman, Marlow, Sullivan and Catterson, JJ.